                     IN THE UNITED STATES DISTRICT
                     COURT FOR THE DISTRICT OF NEW
                         JERSEY CAMDEN VICINAGE



    CHAKA KWANZAA, et al.,

                    Plaintiffs,
                                        Civil No. 19-16052 (RMB/AMD)
          v.

    GIRARD TELL, et al.,                         OPINION

                    Defendants.




APPEARANCES:

CHAKA KWANZAA, pro se
207 South Franklin Blvd.
Pleasantville, New Jersey 08232


RENÉE MARIE BUMB, United States District Judge:

        This matter comes before the Court upon pro se Plaintiff

Chaka Kwanzaa’s third attempt to successfully plead violations

of his federal constitutional rights at the hands of various

Pleasantville, New Jersey police officers.      The alleged

constitutional violations primarily occurred during an arrest of

Plaintiff in January, 2019. 1     This Court has granted Plaintiff’s

IFP application, and therefore screens the Second Amended

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).      For the


1 The claims are brought pursuant to 42 U.S.C. § 1983. The
Court exercises federal question subject matter jurisdiction
pursuant to 28 U.S.C. § 1331.
                                    1
reasons stated herein, the Court holds that all but one of

Plaintiff’s claims 2 fail to state a claim upon which relief may

be granted.   The Court will, with great reluctance, allow the

one sufficiently pled claim-- the Fourth Amendment claim based

on the allegation that, during the search of the car in which

Plaintiff was found, Defendant Tell improperly seized

Plaintiff’s diamond ring-- to proceed.

I.   FACTS

     The following facts are drawn from Plaintiff’s somewhat

disjointed 19-page Second Amended Complaint and the 38 pages of

exhibits attached thereto, or incorporated therein by reference. 3

As discussed infra, several material differences exist between

Plaintiff’s allegations and the facts contained in the documents

Plaintiff has attached to the Second Amended Complaint.   Where


2 As explained in a previous Order, the Court only considers
Plaintiff Chaka Kwanzaa’s claims, and not the claims of the
other two named plaintiffs, because neither of the other two
plaintiffs have paid a filing fee or applied for IFP status.
Moreover, “Fourth Amendment rights are personal rights which may
not be vicariously asserted.” Plumhoff v. Rickard, 572 U.S. 765,
778 (2014). [Docket # 4, p. 2 n.2]

3  See Fed. R. Civ. P. 10(c) (“A copy of a written instrument
that is an exhibit to a pleading is part of the pleading for all
purposes.”); see also, Mele v. Fed. Reserve Bank of New York,
359 F.3d 251, 256 n.5 (3d Cir. 2004) (providing that a court may
consider (1) exhibits attached to the complaint, (2) matters of
public record, and (3) all documents that are integral to or
explicitly relied upon in the complaint, even if they are not
attached thereto, without converting the motion into one for
summary judgment).

                                 2
the facts as stated in the exhibits cannot be reconciled with

the facts alleged in the pleading, the exhibit controls. 4

       At approximately 10:00 a.m. on January 4, 2019, Plaintiff

was seated in the driver’s seat of a parked car owned by his

wife, Peggy Boler Kwanzaa.    [Second Amended Complaint, “S.A.C.”

p. 15; Investigation Report, Docket No. 5 at p. 30 of 57 and 39

of 57 5]   Defendant Tell approached the parked vehicle.   [S.A.C.

p. 10]     Plaintiff asserts that Defendant Tell had no reason to

even approach the vehicle, suggesting that the sole fact that

Plaintiff is African American was the reason Defendant Tell


4  Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013); Kinsey
v. MLH Fin. Servs., Inc., 509 F. App’x 852, 853 (11th Cir.
2013); Bartlett v. Frederick County, Maryland, 246 F. App’x 201,
205 (4th Cir. 2007); U.S. ex rel. Riley v. St. Luke’s Episcopal
Hosp., 355 F.3d 370, 377 (5th Cir. 2004); GFF Corp. v.
Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1385 (10th
Cir. 1997).
     Additionally, the Second Amended Complaint is also somewhat
unusual in that it incorporates by reference a video of the
incident that Plaintiff recorded from his cell phone which was
placed on the car’s dashboard. One day after the incident,
Plaintiff uploaded the video to YouTube. Indeed, Defendant
Tell’s official investigation report reflects that, at the time
of the arrest and search of the car, Defendant Tell knew that he
was being recorded by the cell phone. [Docket No. 5 at p. 30 of
57 and 39 of 57] His report also contains the URL for the
YouTube video Plaintiff posted under his own name, and states
that a copy of the video was “downloaded . . . to a CD-R which
was logged into evidence.” [Id. at p. 39 of 57] Plaintiff’s
recording of the incident remains publicly available on YouTube,
and the Court has reviewed it.

5  Only pages “1 of 3” and “3 of 3” of the Investigation Report
have been filed with the Court. For the remainder of this
opinion the Court will cite this document as “Investigation
Report.”
                                   3
approached the vehicle.     The Investigation Report tells a

different story.    The report states the vehicle looked

“suspicious” because:

     earlier in [Defendant Tell’s] patrol shift [Tell]
     observed this same vehicle parked on Linden Avenue
     between the properties of 730 Linden Avenue and 21
     West Reading Avenue. The area where the vehicle
     was parked [was located] across from 619 Church
     Street between the properties of 624 and 618
     Street.   Both locations [where] the vehicle was
     parked were distant from residences on either side.
     I travel these roads nearly every patrol shift day
     / night and know that these areas are not commonly
     used for parking.

[Investigation Report] 6

     The video recording of the incident begins at this point.

The video shows a police car, with its lights flashing, pull-up

behind the car in which Plaintiff is sitting.      Defendant Tell

approaches the passenger side of the car, which appears to be

next to the sidewalk.      He identifies himself by name to the

Plaintiff through the window which Plaintiff had opened to speak

with the officer.    Defendant Tell then sees marijuana on the

center console of the car.      He walks around the back of the car,


6  Plaintiff alleges that this “report was proven to be false
when plaintiff requested his cellular telephone location
records, which confirmed that he was not in the area [of Linden
Avenue]” earlier in that day. [S.A.C. p. 10] Even accepting as
true Plaintiff’s allegation that he was not at Linden Avenue on
that day, that alleged fact is not inconsistent with Defendant
Tell’s report that he observed “the vehicle”-- not Plaintiff
himself-- at Linden Avenue. Therefore, the Court does not
accept the conclusory statement that Defendant Tell’s report was
“proven to be false.”
                                    4
to the drivers’ side.    Plaintiff asks, “What happened?”

Defendant Tell directs Plaintiff to “get out of the vehicle.”

Rather than comply with Defendant Tell’s command, Plaintiff asks

“what happened sir?”    Defendant Tell responds, “I can see the

blunt on the center console.”    Plaintiff becomes agitated and

yells, “I have a license!” while simultaneously shifting in his

seat in an apparent attempt to pull something out of his back

pocket.   Defendant Tell responds, “You’re getting out of the

car,” and Plaintiff yells again, “I have a license. I’m getting

ready to show you the license,” as he begins to exit the car.

     At this point, the video continuously displays the empty

vehicle as the words exchanged by Defendant Tell and Plaintiff

outside the car are somewhat difficult to decipher.    Plaintiff,

however, can be heard yelling something about having “a license

for it” and a “medical” reason for having the marijuana.

Defendant Tell responds “well, we’ll figure that out,” while

Plaintiff continues to yell agitatedly about something or

someone being “arbitrary.”    The next clear statement that can be

heard is Defendant Tell saying in a raised voice, “I don’t have

to ask questions! It’s right in plain view!”    Plaintiff

continues to yell, and Defendant Tell directs Plaintiff to “shut

your mouth.”   Plaintiff continues yelling and Defendant Tell

directs him to “put your hands together.”    Plaintiff yells, “my

hands are together! Marijuana! Marijuana! I have a license!”

                                  5
While Plaintiff continues to yell, Defendant Tell yells, “you’re

not allowed to smoke and drive,” to which Plaintiff responds

“I’m not driving!”

     Defendant Tell then commands Plaintiff three consecutive

times to “face the car,” while Plaintiff continues to yell that

he’s “a paralegal. Camera’s on. I’m about to show you my ID

card.”   Next, the sound of handcuffs can be heard on the video

and Plaintiff says “put me in cuffs.”   Plaintiff continues to

yell about his “ID card” to which Defendant Tell yells back, “I

don’t care!”   Plaintiff continues to yell.

     At this point the voices on the recording become more

faint, as if the people are moving further away from the car,

and Plaintiff can be heard saying, “what’d you have to do this

for man?” and Defendant Tell responds, “I told you, you had

marijuana in plain view. That’s the problem.”   More muffled

conversation continues and then Defendant Tell can be heard

yelling, “I’m glad the camera’s on! Because you know what? It

has everything on video. That’s perfect.”

     Later on, Defendant Tell yells, “Well you know what? That’s

fine if you have an ID card. That’s fine but what you’re doing

is illegal.”   Plaintiff yells, “What am I doing? I’m on the

phone! I’m sitting in the car on the phone,” to which Defendant

Tell responds, “and then you wanted to get all extra.”

Plaintiff responds, “You had to know man, I’m no threat. I’m no

                                 6
threat. I told you I’m a paralegal.”     Defendant Tell responds

calmly, “Spread your legs.    Just hang right here.”

     Shortly thereafter, another police car arrives, and a male

officer who Plaintiff alleges is Defendant Van Syckle, says to

Plaintiff, “Why don’t you calm down?” Plaintiff then recounts

his version of events to the newly arrived officer, repeatedly

saying “Look at the video! Look at the video!”     Later on,

Defendant Tell can be heard on the video saying, “you keep using

the word ‘arbitrary.’ You know what the charge is? Possession of

marijuana. Possession of prescription pills, whatever you got in

there.   Probably fentanyl.   Probably fentanyl pills.”

     Plaintiff vaguely alleges that it was around this time that

“he was assaulted by [D]efendants Tell and Van Syckle causing

injury to plaintiff.”   [S.A.C. p. 11]    The alleged “assault”

cannot be heard on the cell phone recording.     Plaintiff also

alleges that he suffered chest pains and “injury to his low

back” as a result of the alleged “assault,” but Plaintiff’s

discharge report from AtlantiCare Regional Medical Center only

references “chest pain,” not any injury to any other part of

Plaintiff’s body.   [Dkt. No. 5, p. 31 of 57]

     At 4 minutes and 20 seconds into the recording, a uniformed

officer appears in the video, reaching into the center console

of the car through the open driver’s side door.     The officer

proceeds to conduct a search of the contents of the center

                                  7
console.    Plaintiff can be heard in the background speaking with

a raised voice the entire time.       At 5 minutes and 59 seconds

into the recording, the officer appears to briefly look directly

at the camera on the dashboard.

     The video continues for many more minutes, recording

Officer Tell and Officer Van Syckle searching the car and taking

pictures of evidence.   At 11 minutes and 16 seconds into the

recording, a uniformed police officer, who Plaintiff alleges is

Defendant Tell, reaches into the center console, withdraws an

object, and places it in the pocket of the officer’s pants.

Plaintiff alleges that the object was a diamond ring.       [S.A.C.

p. 11-12]

     The Investigation Report states that Plaintiff was charged

with three crimes arising out of the incident on January 4,

2019: possession of cocaine / heroin, in violation of N.J.S.A.

2C:35-10A(1); possession of marijuana in violation of N.J.S.A.

2C:35-10A(4); and obstruction of justice in violation of

N.J.S.A. 2C:29-1.   On February 25, 2019, the Atlantic County

Prosecutor wrote to Plaintiff advising him that the complaint

was being “return[ed]” “to the Pleasantville Municipal Court as

a downgrade.” [Dkt. No. 5, p. 27 of 57]

     Plaintiff further alleges that, in an apparently separate

incident occurring on July 7, 2017, “Defendant Gamble issued a



                                  8
false ticket based on an inaccurate record maintained by the

Pleasantville Police Department.”     [S.A.C. p. 9]

      Lastly, Plaintiff alleges that at some unspecified time,

“Defendants Gamble, Evans, Correa and Sgt. Gresham abused their

authority as court officers when they placed plaintiff in

handcuffs and then confined him in a jail cell at the courthouse

solely for exercising his constitutional right to represent

himself at the proceeding in the Pleasantville Municipal Court.”

[S.A.C. p. 15-16]

II.   LEGAL STANDARD

      A complaint filed by a litigant proceeding in forma

pauperis is subject to sua sponte dismissal by the Court if the

case is frivolous or malicious or fails to state a claim upon

which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B).       In

determining the sufficiency of a pro se complaint, the Court

must be mindful to construe it liberally in favor of the pro se

party.     See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007).

      “The complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible

on its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).    “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

                                  9
misconduct alleged.”    Id. at 663.   “[A]n unadorned, the

defendant-unlawfully-harmed me accusation” does not suffice to

survive a motion to dismiss.    Id. at 678.   “[A] plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will

not do.”    Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)).

       In reviewing a plaintiff’s allegations, a district should

conduct a three-part analysis:

       First, the court must take note of the elements a
       plaintiff must plead to state a claim. Second, the
       court should identify allegations that, because they
       are no more than conclusions, are not entitled to
       the assumption of truth. Third, when there are well-
       pleaded factual allegations, a court should assume
       their veracity and then determine whether they
       plausibly give rise to an entitlement for relief.

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (internal

citations, quotations, and modifications omitted) (quoting

Iqbal, 556 U.S. at 675, 679).

III.   DISCUSSION

       The Second Amended Complaint fails to cure most of the

pleading deficiencies identified in this Court’s previous Order

of September 13, 2019. [Dkt. No. 4]     Before turning to those

claims and factual allegations, however, the Court addresses the




                                 10
new allegations included for the first time in the Second

Amended Complaint.

     The Court’s previous Order stated that “Plaintiff fails to

state a claim against Defendants Gresham, Gamble, Evans, and

Correa as there are no factual allegations as to these

Defendants.” [Dkt. No. 4]    In response, Plaintiff has now added

the vague, rather unadorned and conclusory allegation that at

some unspecified date, all four officers-- without specifying

which officer did what-- placed Plaintiff in handcuffs and

placed him in the holding cell at Pleasantville Municipal Court

for some unspecified time.   Plaintiff has not pleaded sufficient

facts to put the Court or Defendants on adequate notice of the

nature and circumstances of Plaintiff’s legal claim.   Therefore,

Plaintiff fails to state a claim.

     Plaintiff also alleges that “[o]n July 7, 2017 Defendant

Gamble issued a false ticket based on an inaccurate record

maintained by the Pleasantville Police Department” showing that

Plaintiff’s driver’s license was suspended. [S.A.C. p. 9, ¶ 7]

Construing this allegation as a malicious prosecution claim,

Plaintiff has failed to plead facts plausibly supporting a

conclusion that Defendant Gamble lacked probable cause to issue

the ticket.   See Pulice v. Enciso, 39 F. App’x 692, 696 (3d Cir.

July 17, 2002) (“Under § 1983, false arrest, false imprisonment,

and malicious prosecution claims require a showing that the

                                 11
arrest, physical restraint, or prosecution was initiated without

probable cause.”); see also, Wright v. City of Philadelphia, 409

F.3d 595, 604 (3d Cir. 2005) (“Wright bases her malicious

prosecution claim on alleged Fourth Amendment violations arising

from her arrest and prosecution. To prevail on this claim, she

must show that the officers lacked probable cause to arrest

her.”).   Plaintiff pleads that Defendant Gamble issued a ticket

relying a record maintained by the police department, and

Plaintiff pleads no facts suggesting that Defendant Gamble knew

that the record was inaccurate.    Thus, Plaintiff’s malicious

prosecution claim against Defendant Gamble fails.

     Turning to the claims from the First Amended Complaint that

are reasserted in the Second Amended Complaint, the Court

previously held that Plaintiff failed to state a claim for

racial profiling because the claim was “based on bald,

conclusory assertions without any supporting factual allegations

other than the lone allegation that Plaintiff Chaka Kwanzaa is

African-American.”   [Dkt No. 4, p. 5]   The Court specifically

enumerated the facts a plaintiff must allege to support a racial

profiling claim [Id. at p. 5 n.5], yet Plaintiff’s Second

Amended Complaint still fails to state a claim.    There are no

facts alleged that support a plausible inference that Defendant

Tell was motivated by Plaintiff’s race when he approached the

vehicle in which Plaintiff sat on the morning of January 4,

                                  12
2019.     Even if the Court were to accept Plaintiff’s assertion

that Defendant Tell had no reason to approach the vehicle-- a

position that is undermined by the Investigation Report-- the

absence of a justification (i.e., the allegation that Defendant

Tell’s and Van Syckle’s actions were “arbitrary”) does not

support the plausible inference that the Defendants “were

motivated by a discriminatory purpose.” Bradley v. United

States, 299 F.3d 197, 205 (3d Cir. 2002); see also, Johnson v.

Crooks, 326 F.3d 995 (8th Cir. 2003) (combination of an

arbitrary stop with a difference in race between person stopped

and officer does not establish prima facie case of racial

discrimination). 7   Accordingly, Plaintiff has failed to state a

claim for racial profiling against Defendants Tell and Van

Syckle.

        Similarly, the Second Amended Complaint fails to state a

claim for individual supervisory liability against Defendants

Riggins and Williams for two reasons.     First, Plaintiff has

failed to state an underlying racial profiling claim against

Defendants Tell and Van Syckle and therefore, the attendant




7  As noted above, the Investigation Report does not support
Plaintiff’s allegation that Defendant Tell “falsely swore” that
he saw Plaintiff on Linden and Reading Avenues earlier that
morning (the Investigation Report reflects that Defendant Tell
stated he saw the “vehicle” at that location), and so the Court
excludes this alleged fact from the legal analysis.

                                  13
claim that their supervisors are also liable for that alleged

constitutional violation must fail as well.   Reedy v. Evanson,

615 F.3d 197, 231 (3d Cir. 2010) (“In order to establish

supervisory liability, [plaintiff] must show that [the

supervisor] participated in violating her rights, or that he

directed others to violate them, or that he, as the person in

charge . . . , had knowledge of and acquiesced in his

subordinates' violations.”).   Second, Plaintiff merely alleges

that “Defendants Riggins and Williams supervise and train

[D]efendants Tell and Van Syckle, particularly the ‘Street-

Crimes’ Unit as it pertains to massive illegal stops and

warrantless searches of vehicles driven by African-Americans in

the city of Pleasantville, New Jersey” [S.A.C. p. 13].   This

statement is vague and conclusory, and unsupported by any

factual allegations concerning what Defendants Riggins and

Williams allegedly did or did not do. 8


8 Plaintiff has only sued individual police officers-- he has not
sued the City of Pleasantville, nor the Pleasantville Police
Department-- and so the Court does not construe the Second
Amended Complaint as asserting any municipal liability claims
under Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
     Alternatively, the Second Amended Complaint fails to plead
sufficient facts-- as opposed to conclusory statements--
supporting municipal liability. The allegation that the Chief
of Police, Defendant Riggins, announced that the police
department “would address a rash of gun violence incidents by
adopting ‘a more aggressive search practice’ during motor
vehicle stops” [S.A.C. p. 12] does not plausibly support an
conclusion that the police department adopted a policy of racial
profiling.
                                14
     With regard to Plaintiff’s Fourth Amendment excessive force

claim against Defendants Tell and Van Syckle, the Court

previously ruled that “Plaintiff [] fails to state a claim for

violation of his Fourth Amendment right to be free from

excessive use of force during a stop or arrest--Plaintiff’s

vague factual allegation that Defendants Tell and Syckle

‘forcefully removed Plaintiff from his vehicle causing injury to

Plaintiff’ is insufficient to plausibly support a conclusion

that the Defendants used unreasonable force in violation of the

Fourth Amendment.” [Dkt. 4, p. 5] (italics in the Order).    The

Court cited the many factors it considers in determining whether

the amount of force was unreasonable in violation of the Fourth

Amendment.   However, as to this claim, the Second Amended

Complaint is virtually unchanged from the First Amended

Complaint.   Plaintiff has merely added two, mainly conclusory,

sentences that do not provide sufficient facts to sustain an

excessive force claim.   Specifically, Plaintiff alleges that:

     [o]nce Plaintiff was out of his vehicle he was
     assaulted by [D]efendants Tell and Van Syckle causing
     injury to Plaintiff, who was later transported to the
     hospital with chest pains. The ‘wanton’ infliction
     of unnecessary pain and injury caused plaintiff to
     suffer an anxiety attack, with chest pains and injury
     to his lower back.

[S.A.C., p. 11]   These allegations are insufficient because they

provide no information concerning what Defendants Tell and Van

Syckle each allegedly did, nor what type of force was used, nor

                                15
how the Defendants’ actions allegedly caused Plaintiff’s alleged

injuries. 9

     Plaintiff’s Fourth Amendment claim based on the allegedly

warrantless search of the car also fails.    The search of the

passenger compartment and center console of the car were

incident to Plaintiff’s arrest for possession of marijuana, and

therefore the search was reasonable under the Fourth Amendment.

See Arizona v. Gant, 556 U.S. 332, 343–44 (2009) (“we []

conclude that circumstances unique to the vehicle context

justify a search incident to a lawful arrest when it is

reasonable to believe evidence relevant to the crime of arrest

might be found in the vehicle.    In many cases, as when a recent

occupant is arrested for a traffic violation, there will be no

reasonable basis to believe the vehicle contains relevant

evidence.     But in others . . . the offense of arrest will supply

a basis for searching the passenger compartment of an arrestee’s

vehicle and any containers therein.”) (internal citations and

quotations omitted).




9  That the sounds of the alleged “assault” on Plaintiff cannot
be heard-- or at least cannot be deciphered-- on the cell phone
video recording is not necessarily inconsistent with Plaintiff’s
allegation that he was, indeed, assaulted. Therefore, the Court
does not reject Plaintiff’s allegations concerning the alleged
assault. To the contrary, the Court has carefully considered
all factual allegations concerning the alleged assault and finds
those allegations, irrespective of the video recording, to be
insufficient as a matter of law.
                                  16
     Finally, the Court reaches Plaintiff’s allegation that

Defendant Tell stole Plaintiff’s diamond ring out of the car

while conducting the search of the car.   The Court’s previous

Order stated that it was difficult to understand the nature of

Plaintiff’s legal claim based only on the “brief” allegation

that Defendant Tell “stole” a diamond ring from the car. [Dkt

No. 4, p. 6]   The Second Amended Complaint only slightly

elaborates on what Plaintiff alleges happened: Defendant Tell

allegedly “stole” the ring by “placing [it] in his pocket

contrary to department policy of securing any evidence in an

evidence bag.”   [S.A.C. p. 11-12]

     The Court finds it curious, indeed, that an allegation as

serious as stealing a diamond ring consumes only three sentences

and is buried on page 11 of Plaintiff’s 19-page Second Amended

Complaint.   Particularly after the Court’s previous Order put

Plaintiff on notice that he should elaborate on this claim [Dkt.

No. 4], the Court is left to wonder why Plaintiff has so little

to say about it.   Moreover, the allegation that Defendant Tell

stole a diamond ring, when he knew that his actions were being

recorded on video, significantly strains the plausibility

standard that this Court applies to pleadings.

     However, the Fourth Amendment prohibits unreasonable

searches and seizures, and the allegation that Defendant Tell

stole a diamond ring during the course of the search at issue

                                17
does-- at the pleadings stage, construing the pro se pleading

liberally-- state a claim for violation of the Fourth Amendment,

although just barely.    In light of the alleged facts and

circumstances of the car search-- particularly the relatively

small amount, and type, of drugs found in the car-- the Second

Amended Complaint supports the plausible conclusion, at this

early stage of the case, that Defendant Tell lacked the

requisite probable cause to seize the diamond ring as evidence.

See Soldal v. Cook Cty., Ill., 506 U.S. 56, 69 (1992)

(“[S]eizures of effects that are not authorized by a warrant are

reasonable only because there is probable cause to associate the

property with criminal activity. . . . [S]uch seizures must

satisfy the Fourth Amendment and will be deemed reasonable only

if the item’s incriminating character is immediately

apparent[.]”). 10   Thus, the Court will allow this Fourth


10 Probable cause must be considered in light of the totality of
the circumstances. See generally, D.C. v. Wesby, 138 S. Ct. 577,
586 (2018) (“Because probable cause deals with probabilities and
depends on the totality of the circumstances, it is a fluid
concept that is not readily, or even usefully, reduced to a neat
set of legal rules. It requires only a probability or
substantial chance of criminal activity, not an actual showing
of such activity. Probable cause is not a high bar.”) (internal
citations and quotations omitted). How the “totality of the
circumstances” looks after the factual record has been developed
through discovery-- for example, after Defendant Tell has been
deposed-- might look quite different than the picture presented
here at the pleading stage. Those additional facts may very
well support a conclusion that Defendant Tell did have probable
cause to seize Plaintiff’s property, or those facts may support
a conclusion that Defendant Tell is entitled to qualified
                                  18
Amendment claim to proceed. 11   However, if, during the course of

subsequent proceedings, the evidence demonstrates that Plaintiff

has brought this claim in bad faith, the Court will not hesitate

to impose any and all appropriate sanctions, which may include,

but are not limited to, the assessment against Plaintiff of

Defendant’s attorney’s fees and costs, and if Plaintiff is found

to have made a false statement under oath, referral to the

appropriate prosecutorial authority.

IV.   CONCLUSION

      For the reasons stated herein, the Court holds that this

case may proceed as to the § 1983 Fourth Amendment claim against

Defendant Tell, in his individual capacity, based on the

allegation that Tell improperly seized Plaintiff’s diamond ring.

All other claims will be dismissed with prejudice for failure to

state a claim.     An appropriate order accompanies this opinion.



DATED: October 28, 2019

                                       s/Renée Marie Bumb___
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE



immunity.

11 Assuming that: (a) Plaintiff wishes to continue this suit
despite the dismissal of all but one of his claims, and (b)
proper service is made upon Defendant Tell, the parties are
expected to appear at the Rule 16 conference (to be scheduled by
Magistrate Judge Donio at a future time) prepared to promptly
commence expedited discovery in this case.
                                  19
